Case 2:20-cv-09368-ODW-E Document 81 Filed 04/01/21 Page 1 of 9 Page ID #:1032




 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   MOTIV GROUP, INC.,                                Case № 2:20-cv-09368-ODW (Ex)
12                        Plaintiff,                   ORDER GRANTING MOTION TO
13          v.                                         DISMISS [51]; and
                                                       DENYING MOTION OF AMICUS
14   CONTINENTAL CASUALTY                              CURIAE TO SUBMIT OPPOSITION
     COMPANY,
15                                                     TO MOTION TO DISMISS [60]
16                        Defendant.

17                                     I. INTRODUCTION
18          Plaintiff Motiv Group, Inc. (“Motiv”) initiated this putative class action against
19   Defendant Continental Casualty Company (“Continental”) seeking declaratory
20   judgment for insurance coverage. (Compl., ECF No. 1.) Continental moves to dismiss,
21   (Mot. to Dismiss (“Motion” or “Mot.”), ECF No. 51), and non-party United
22   Policyholders (“UP”) moves for leave to file an amicus brief in opposition (“UP
23   Motion”), (UP Mot., ECF No. 60). Both motions are fully briefed. (See Opp’n to Mot.
24   (“Opp’n”), ECF No. 56; Reply, ECF No. 58; Opp’n UP Mot., ECF No. 64; Reply UP
25   Mot., ECF No. 66.) For the reasons below, the Court GRANTS Continental’s Motion
26   to Dismiss and DENIES UP’s Motion for Leave to File an Amicus Brief.1
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D Cal. L.R. 7-15.
Case 2:20-cv-09368-ODW-E Document 81 Filed 04/01/21 Page 2 of 9 Page ID #:1033




 1                                       II. BACKGROUND2
 2          Motiv is a corporation operating a “retail establishment” with two locations, a
 3   “retail store” and a “warehouse.” (Compl. ¶ 4; Opp’n 1.) On February 8, 2020, Motiv
 4   entered into an “all-risk” property insurance policy with Continental.                        (Compl.
 5   ¶¶ 11, 13, Ex. A (“Policy”), ECF No. 1-3.3)
 6          In March 2020, the Governor of California and the City of Los Angeles ordered
 7   the closure of all “non-essential businesses” due to the COVID-19 pandemic
 8   (“COVID-19 Civil Authority Orders”). (Id. ¶¶ 40–41, 43–44.) Motiv “was forced to
 9   close its retail businesses” in response to these orders. (Id. ¶ 2.) As a result, Motiv
10   “sustained a suspension of business operations, sustained losses of business income,
11   and incurred extra expenses.” (Id ¶ 47.)
12          Motiv alleges its losses are covered under the Policy and identifies five specific
13   provisions: “Business Income”; “Extended Business Income”; “Extra Expense”; “Civil
14   Authority”; and “Dependent Property.” (Id. ¶¶ 1, 15–22; Policy 40–41, 66, 153.) Motiv
15   filed claims for coverage under these provisions, which Continental denied. (Compl.
16   ¶¶ 2–3.) Accordingly, Motiv commenced this litigation against Continental seeking
17   declaratory judgment that the identified provisions provide coverage. (See Compl.)
18   Continental’s motion to dismiss followed, and thereafter UP moved for leave to file an
19   amicus curiae brief supporting Motiv. (See Mot; UP Mot.)
20                               III. PRELIMINARY MATTERS
21          Continental requests, and Motiv does not oppose, that the Court take judicial
22   notice of the COVID-19 Civil Authority Orders and also consider them under the
23   incorporation by reference doctrine. (See Def.’s Req. for Judicial Notice (“RJN”),
24   Exs. B–D, ECF No. 51-1.) The Court GRANTS Continental’s RJN as to these exhibits
25
26   2
       All factual references derive from Plaintiff’s Complaint or attached exhibits, unless otherwise noted,
27   and well-pleaded factual allegations are accepted as true for purposes of this Motion. See Ashcroft v.
     Iqbal, 556 U.S. 662, 678 (2009).
     3
28     As the Policy is compiled, with internally repeating pagination, for this document only the Court
     cites to the CM/ECF pagination at the top of each page.



                                                        2
Case 2:20-cv-09368-ODW-E Document 81 Filed 04/01/21 Page 3 of 9 Page ID #:1034




 1   because the COVID-19 Civil Authority Orders are matters of public record, which are
 2   proper subjects of judicial notice. See Lee v. City of Los Angeles, 250 F.3d 668, 688
 3   (9th Cir. 2001) (discussing that a court may take judicial notice of “matters of public
 4   record” that are not “subject to reasonable dispute”); W. Coast Hotel Mgmt., LLC v.
 5   Berkshire Hathaway Guard Ins. Cos., No. 2:20-cv-05663-VAP (DFMx), 2020 WL
 6   6440037, at *2–3 (C.D. Cal. Oct 27, 2020) (taking judicial notice of city and
 7   state-issued COVID-19 orders). Additionally, the Court finds it appropriate to consider
 8   the COVID-19 Civil Authority Orders under the incorporation by reference doctrine.
 9   See Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006) (discussing that a document
10   may be incorporated by reference if neither party disputes its authenticity and the
11   pleading necessarily relies on the document).
12         The Court SUSTAINS Continental’s Objection to Motiv’s “Composite
13   Exhibit C,” which Motiv offers in support of its opposition, as the materials in this
14   exhibit are not relevant to Motiv’s claims or the pending Motion. (Objs. to Pl.’s Evid.,
15   ECF No. 59; see Decl. of Victor J. Jacobellis ISO Opp’n ¶ 4, Ex. C, ECF No. 56-1.)
16         Finally, the parties submit numerous notices of supplemental authorities, many
17   of which appear to request judicial notice of various court decisions across the country,
18   as well as objections and responses thereto. (See ECF Nos. 51-1, 57, 59, 68–71, 73–76,
19   78–80.) The Court need not take judicial notice of decisions within this District and
20   beyond, but nevertheless considers them. However, the Court declines to consider any
21   improper arguments made in these submissions.
22                               IV. LEGAL STANDARD
23         A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
24   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
25   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). To
26   survive a dismissal motion, a complaint need only satisfy the minimal notice pleading
27   requirements of Rule 8(a)(2)—a short and plain statement of the claim. Porter v. Jones,
28   319 F.3d 483, 494 (9th Cir. 2003). The factual “allegations must be enough to raise a




                                                 3
Case 2:20-cv-09368-ODW-E Document 81 Filed 04/01/21 Page 4 of 9 Page ID #:1035




 1   right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
 2   555 (2007). That is, the complaint must “contain sufficient factual matter, accepted as
 3   true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678
 4   (internal quotation marks omitted).
 5         The determination of whether a complaint satisfies the plausibility standard is a
 6   “context-specific task that requires the reviewing court to draw on its judicial
 7   experience and common sense.” Id. at 679. A court is generally limited to the pleadings
 8   in ruling on a Rule 12(b)(6) motion but may consider “attached exhibits, documents
 9   incorporated by reference, and matters properly subject to judicial notice.” In re
10   NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1051 (9th Cir. 2014); see Lee, 250 F.3d
11   at 688–89.    When considering the pleadings, a court must construe all “factual
12   allegations set forth in the complaint . . . as true and . . . in the light most favorable” to
13   the plaintiff. Lee, 250 F.3d at 679. However, a court need not blindly accept conclusory
14   allegations, unwarranted deductions of fact, and unreasonable inferences. Sprewell v.
15   Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
16         Where a district court grants a motion to dismiss, it should generally provide
17   leave to amend unless it is clear the complaint could not be saved by any amendment.
18   See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,
19   1031 (9th Cir. 2008). Leave to amend may be denied when “the court determines that
20   the allegation of other facts consistent with the challenged pleading could not possibly
21   cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393,
22   1401 (9th Cir. 1986). Thus, leave to amend “is properly denied . . . if amendment would
23   be futile.” Carrico v. City and Cnty. of San Francisco, 656 F.3d 1002, 1008 (9th Cir.
24   2011).
25                                      V. DISCUSSION
26         The Court first addresses Continental’s Motion to Dismiss before turning to UP’s
27   Motion for Leave to File an Amicus Brief.
28




                                                   4
Case 2:20-cv-09368-ODW-E Document 81 Filed 04/01/21 Page 5 of 9 Page ID #:1036




 1   A.     Motion to Dismiss
 2          Continental argues Motiv’s Complaint should be dismissed because the Policy
 3   provisions on which Motiv relies provide coverage for only “direct physical loss of or
 4   damage to” the premises, and Motiv cannot recover because it fails to allege the insured
 5   premises was “physically damaged.” (Mot. 10–12.) In opposition, Motiv contends it
 6   is entitled to coverage under these Policy provisions because COVID-19 Civil Authority
 7   Orders forced Motiv to “close its location” and this constitutes a “physical loss” of
 8   property that “result[ed] in major losses in revenue.” (Opp’n 1.) The Court agrees with
 9   Continental for the following reasons.4
10          To begin, the Policy provisions at issue all contain identical language
11   conditioning recovery on “direct physical loss of or damage to property.” (See Compl.
12   ¶¶ 15–21; Policy 40–41, 66, 153.) Indeed, both the Business Income and Extended
13   Business Income provisions state that coverage is contingent on “the necessary
14   ‘suspension’ of [business] ‘operations’” caused by “direct physical loss of or damage to
15   the [insured] property.” (Compl. ¶¶ 15–16; Policy 40–41.) Similarly, Extra Expense
16   coverage is available only for losses that the insured “would not have incurred if there
17   had been no direct physical loss of or damage to property.” (Compl. ¶ 17; Policy 41.)
18   The Civil Authority provision also provides coverage only for losses caused by an
19   “action of civil authority that prohibits access to the described premises . . . due to direct
20   physical loss of or damage to property.” (Compl. ¶ 19; Policy 66.) And the Dependent
21   Property provision provides coverage only for losses incurred as a result of “direct
22   physical loss or damage” to the insured premises. (Compl. ¶ 21; Policy 153.) Thus, the
23   question becomes whether Motiv has alleged “direct physical loss or damage” sufficient
24   to trigger coverage under one of these provisions.
25
26
27
     4
28     As the Court finds the failure to allege direct physical loss of or damage to the property dispositive,
     it need not consider the parties’ additional arguments, and declines to do so.



                                                        5
Case 2:20-cv-09368-ODW-E Document 81 Filed 04/01/21 Page 6 of 9 Page ID #:1037




 1          Under California law,5 “losses from inability to use property do not amount to
 2   ‘direct physical loss of or damage to property’ within the ordinary and popular meaning
 3   of the phrase.” 10E, LLC v. Travelers Indem. Co. of Conn., 483 F. Supp. 3d 828,
 4   835–36 (C.D. Cal. 2020). Further, only a “distinct, demonstrable, physical alteration”
 5   of property will amount to physical loss or damage that may trigger coverage. MRI
 6   Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co., 187 Cal. App. 4th 766,
 7   779 (2010). “Detrimental economic impact” alone is insufficient. 10E, 483 F. Supp.
 8   3d at 836. Several courts in this jurisdiction have recently considered cases with facts
 9   nearly identical to this one, and these courts have reached a consensus—where an
10   insurance policy conditions recovery on “direct physical loss or damage,” economic
11   business impairments caused by COVID-19 safety orders do not fall within the scope
12   of coverage. 10E, 483 F. Supp. 3d at 835–37; see, e.g., Mark’s Engine Co. No. 28 Rest.,
13   LLC v. Travelers Indem. Co. of Conn., No. 2:20-cv-04423-AB (SKx), 2020 WL
14   5938689, at *4 (C.D. Cal. Oct. 2, 2020) (holding a business could not recover for
15   pandemic-related economic losses under an insurance policy requiring “direct physical
16   loss” or “direct physical damage” for coverage); W. Coast Hotel Mgmt., 2020 WL
17   6440037, at *4–7 (same).
18          Here, the Policy provisions on which Motiv relies clearly condition recovery on
19   “direct physical loss of or damage to” the insured premises. (See Compl. ¶¶ 15–21;
20   Policy 40–41, 66, 153.) But Motiv alleges only that COVID-19 restrictions have
21   required it to “close its retail businesses.” (Compl. ¶ 2.) Nowhere in the Complaint
22   does Motiv sufficiently allege direct physical loss or damage such as would trigger
23   coverage. (See generally Compl.); see also 10E, 483 F. Supp. 3d at 835–37.
24
     5
25     It is undisputed that California law governs this case. See Intri-Plex Techs., Inc. v. Crest Grp., Inc.,
     499 F.3d 1048, 1052 (9th Cir. 2007) (“[In] a diversity action the law of the forum state, California,
26   applies.”). Under California law, “interpretation of an insurance policy is a question of law.” Waller
27   v. Truck Ins. Exch., Inc., 11 Cal. 4th 1, 18 (1995). “When interpreting a policy provision, [courts] must
     give its terms their ordinary and popular sense, unless used by the parties in a technical sense or a
28   special meaning is given to them by usage.” Palmer v. Truck Ins. Exch., 21 Cal. 4th 1109, 1115 (1999)
     (internal quotation marks omitted).



                                                         6
Case 2:20-cv-09368-ODW-E Document 81 Filed 04/01/21 Page 7 of 9 Page ID #:1038




 1          Nevertheless, Motiv insists “direct physical loss” should be read to encompass
 2   the type of economic business impairments it has suffered. (Opp’n 9–10 (citing Total
 3   Intermodal Servs. Inc. v. Travelers Prop. Cas. Co. of Am., No. CV 17-04908-AB (KSx),
 4   2018 WL 3829767 (C.D. Cal. July 11, 2018)).)                   But Motiv’s reliance on Total
 5   Intermodal is misplaced. The Total Intermodal court merely held that an insured need
 6   not show lost cargo is damaged if the cargo has been permanently dispossessed. Total
 7   Intermodal, 2018 WL 3829767, at *3–4. That holding is entirely inapplicable to the
 8   present facts; the court in Total Intermodal acknowledged as much when it noted that
 9   “the same phrase in a different kind of insurance contract could mean something else.”6
10   Total Intermodal, 2018 WL 3829767, at 4 n.4. Moreover, even if the Policy did cover
11   “permanent dispossession,” which it does not, Motiv has not alleged any such
12   permanent dispossession, nor could it, as COVID-19 safety orders have only
13   temporarily restricted Motiv’s use of its premises. See 10E, 483 F. Supp. 3d at 836;
14   Plan Check, 485 F. Supp. 3d at 1231–32.
15          While the Court is sympathetic that Motiv is suffering economically from the
16   unprecedented COVID-19 pandemic, an economic business impairment does not
17   qualify as physical loss or damage to the premises. See 10E, LLC, 483 F. Supp. 3d
18   at 836. As Motiv does not allege direct physical loss or damage to the property, its
19   claims are not covered and its causes of action for declaratory judgment fail. Thus, the
20   Court GRANTS Continental’s Motion to Dismiss. Additionally, the Court finds that
21   leave to amend would be futile because allegations of other facts consistent with the
22   Complaint could not cure these deficiencies. See Schreiber Distrib. Co., 806 F.2d
23   at 1401; Carrico, 65 F.3d at 1008. As such, dismissal is without leave to amend.
24
25
26   6
       Notably, the same court that decided Total Intermodal later commented that “rel[iance] on . . . Total
27   Intermodal [to interpret the policy language] ‘direct physical loss of’ [as] encompass[ing] deprivation
     of property without physical change in the condition of the property . . . would be without any
28   ‘manageable bounds.’” Mark’s Engine, 2020 WL 5938689, at *4 (quoting Plan Check Downtown III,
     LLC v. AmGuard Ins. Co., 485 F. Supp. 3d 1225, 1231 (C.D. Cal. 2020)).



                                                       7
Case 2:20-cv-09368-ODW-E Document 81 Filed 04/01/21 Page 8 of 9 Page ID #:1039




 1   B.    Motion for Leave to File an Amicus Brief
 2         In response to Continental’s Motion to Dismiss, UP moved for leave to file an
 3   amicus curiae brief supporting Motiv. (UP’s Mot.) Continental opposes UP’s motion.
 4   (Opp’n UP Mot.)
 5         “The district court has broad discretion to appoint amici curiae.” Hoptowit v.
 6   Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other grounds by Sandin v.
 7   Conner, 515 U.S. 472 (1995).          To qualify for amicus status, an individual or
 8   organization seeking to appear as amicus must merely “make a showing that his
 9   participation is useful to or otherwise desirable to the court.” In re Roxford Foods Litig.,
10   790 F. Supp. 987, 997 (E.D. Cal. 1991) (quoting United States v. Louisiana, 751 F.
11   Supp. 608, 620 (E.D. La. 1990)); Congregation Etz Chaim v. City of Los Angeles,
12   No. CV 97-5042 CAS (Ex), 2009 WL 1293257, at *5 n.4 (C.D. Cal. May 5, 2009).
13   However, amicus status may be denied where the amicus lacks “unique information or
14   perspective that can help the court beyond the help that the lawyers for the parties are
15   able to provide.” Io Grp., Inc. v. Veoh Networks, Inc., No. C06-03926 HRL, 2007 WL
16   2433385, at *1 (N.D. Cal. Aug. 22, 2007) (quoting NGV Gaming, Ltd. v. Upstream
17   Point Molate, LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005)).
18         Here, UP’s participation would not be beneficial to the Court. UP’s proposed
19   brief is filed in support of Motiv’s position and in opposition to Continental’s, and sets
20   forth arguments similar to those in Motiv’s pleading and opposition. It does not offer a
21   unique perspective or information beyond that provided by the parties. See Io Grp.,
22   2007 WL 2433385, at *1; see also NGV Gaming, 355 F. Supp. 2d at 1068 (“Motions to
23   file ‘oppositions’ to [a party’s] briefs . . . will not be considered . . . .”). Consequently,
24   granting UP’s motion would not change the outcome of Continental’s Motion to
25   Dismiss as discussed above. Therefore, although the standards concerning amicus
26   status are liberal, UP’s participation in this case would not serve the purposes of an
27   amicus, and the Court DENIES UP’s Motion for Leave to File an Amicus Brief.
28




                                                   8
Case 2:20-cv-09368-ODW-E Document 81 Filed 04/01/21 Page 9 of 9 Page ID #:1040




 1                                VI. CONCLUSION
 2         For the reasons discussed above, the Court GRANTS Continental’s Motion to
 3   Dismiss without leave to amend (ECF No. 51) and DENIES UP’s Motion for Leave to
 4   File an Amicus Brief (ECF No. 60). The Court will issue Judgment.
 5
 6         IT IS SO ORDERED.
 7
 8         April 1, 2021
 9
10                              ____________________________________
11                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             9
